Case: 16-17347     Date Filed: 01/08/2019   Page: 1 of 20


                                                          [DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-17347
                         ________________________

                    D.C. Docket No. 1:14-cr-20323-CMA-4



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

versus

TIFFANY FOSTER,
a.k.a. Tiffany Coleman,
a.k.a. Tiffany Lee,
a.k.a. Tiffany Smith,
a.k.a. Tiffany Coleman Smith,

                                                  Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (January 8, 2019)
                Case: 16-17347       Date Filed: 01/08/2019       Page: 2 of 20


Before MARTIN, JORDAN and WALKER, * Circuit Judges.

PER CURIAM:

       A jury convicted Tiffany Foster of charges involving patient recruiting and

illegal kickbacks in a health-care fraud scheme. See 18 U.S.C. §§ 1349, 371. The

district court granted her motion for judgment of acquittal, see Fed. R. Crim. P.

29(c), ruling that she had withdrawn from the scheme more than five years before

the date of the indictment (which was in May of 2014). See United States v. Foster,

103 F.Supp.3d 1335, 1340-43 (S.D. Fla. 2015). The government appealed, and we

reversed, holding that a reasonable jury could have found that Ms. Foster did not

withdraw from the scheme more than five years prior to her indictment. See United

States v. Foster, 668 F.App’x 881, 881-82 (11th Cir. 2016). On remand, the district

court sentenced Ms. Foster to 97 months of imprisonment. See D.E. 508 at 2.

       Ms. Foster now appeals her conviction. She argues that government counsel

engaged in misconduct during his cross-examination of her only witness by

referencing the convictions of co-defendants, implying knowledge of facts not in

evidence, inserting his own personal opinion regarding the witness’ credibility, and

placing the imprimatur of a federal judge on his personal evaluation of the witness.




       *
        Honorable John M. Walker, Jr., United States Circuit Judge for the Second Circuit, sitting
by designation.
                                                2
             Case: 16-17347     Date Filed: 01/08/2019   Page: 3 of 20


      After review of the briefs and extensive trial record, and with the benefit of

oral argument, we agree with Ms. Foster that government counsel improperly

inserted his own personal opinion regarding the defense witness’ credibility into the

proceedings, and improperly placed the imprimatur of a magistrate judge on his own

personal evaluation of the witness. We conclude, however, that the error was not

prejudicial to Ms. Foster given the witness’ limited testimony. As a result, we

affirm.

                                             I

      Testimony at trial established that, to receive Medicare benefits for inpatient

psychiatric services, beneficiaries must have a need for 24-hour medical supervision

due to a mental disorder. See D.E. 351 at 196, 198-99. Medicare beneficiaries have

a lifetime maximum of 190 days’ coverage for inpatient psychiatric services. See

42 C.F.R. § 409.62.

      Hollywood Pavilion operated a facility that, among other things, billed

Medicare for inpatient psychiatric services. Hollywood Pavilion and several of its

high-level employees, including Chief Executive Officer Karen Kallen-Zury,

engaged in a scheme to defraud Medicare by submitting bills for beneficiaries who

did not satisfy the requirements for inpatient psychiatric services. Hollywood

Pavilion relied on patient recruiters like Ms. Foster to illegally refer patients in

exchange for money.


                                         3
             Case: 16-17347     Date Filed: 01/08/2019   Page: 4 of 20


                                         A

      Ms. Foster does not challenge the sufficiency of the evidence demonstrating

the charged offenses or conspiracies centering around Hollywood Pavilion. She also

does not contest the evidence showing her membership in the charged schemes until

September of 2005. See Br. for Appellant at 3.

      The crucial jury issue in Ms. Foster’s case was whether she withdrew from

the conspiracy before the five-year statute of limitations period. See 18 U.S.C. §

3282(a). In support of her withdrawal defense, Ms. Foster introduced evidence of

conduct she claimed demonstrated withdrawal.

      First, Ms. Foster resigned from Hollywood Pavilion on September 13, 2005,

by faxing a letter of resignation to Ms. Kallen-Zury. The government tried to counter

the resignation with evidence that Ms. Foster severed ties with Hollywood Pavilion

because her pay was reduced and because she could make more money elsewhere.

      Second, Ms. Foster elicited testimony from Andres Durango, an FBI special

agent who testified for the government, about statements she made to federal

authorities. Agent Durango testified that Ms. Foster disclosed the Hollywood

Pavilion scheme to the FBI in March of 2009 during an interview. Agent Durango

further testified that Ms. Foster informed him that Hollywood Pavilion had engaged

in illegal conduct, including “recycling clients,” “assess[ing] the same person

numerous times within a month,” “billing Medicare for services that [were] not


                                         4
                Case: 16-17347   Date Filed: 01/08/2019   Page: 5 of 20


provided,” “threaten[ing] some clients of withholding their disability checks if they

did not return within 30 days,” and providing improper brokerage contracts between

Hollywood Pavilion and patient brokers. See D.E. 351 at 121-26. The government

attempted to show that Ms. Foster did not provide the agents with any inculpatory

statements and that she misled them in many ways.

         Third, Ms. Foster called Aaron Danzig—who had already testified on behalf

of a co-defendant—as her only witness. Mr. Danzig, an attorney in private practice,

had been an Assistant U.S. Attorney. He and his firm had been retained to defend

Hollywood Pavilion and Ms. Kallen-Zury against potential federal criminal charges.

Mr. Danzig explained that his firm investigated the alleged Hollywood Pavilion

kickback scheme and tried to convince government officials that criminal charges

were inappropriate. Mr. Danzig testified that he called Ms. Foster in the fall of 2008

to request her assistance with his internal investigation. He recounted that Ms.

Foster refused to assist him in any manner because she “hated Karen Kallen-Zury”

and because “working for her was like Nightmare on Elm Street Part III.” D.E. 358

at 52.

                                          B

         On cross-examination, the prosecutor tried to impugn Mr. Danzig’s integrity

and credibility in a number of ways. Because they bear on our analysis, we set out

the prosecutor’s questions and Mr. Danzig’s answers in detail.


                                          5
              Case: 16-17347    Date Filed: 01/08/2019   Page: 6 of 20


      First, the prosecutor suggested through questions that Mr. Danzig had not told

certain Hollywood Pavilion employees (as he was required to do) that he was

representing the company and had improperly implied that he could and did

represent them in an individual capacity. See id. at 56-64. Mr. Danzig said that he

had told one employee (but not others) that he was representing the company and

admitted that he had told at least one employee that he could represent her

individually in responding to the FBI’s request for an interview. See id. at 59-63.

      Second, the prosecutor suggested that Mr. Danzig had obstructed justice by

telling a number of Hollywood Pavilion employees that they should not speak to the

FBI. See id. at 59-62. Mr. Danzig denied doing any such thing, explaining that he

told the employees that it was their decision as to whether to speak to the FBI. See

id.

      Third, the prosecutor suggested that Mr. Danzig had—in violation of the

attorney-client privilege—improperly turned over to the Department of Justice

statements that one Hollywood Pavilion employee (the one whom he told he could

represent her individually) had made. Mr. Danzig admitted turning over some of the

employee’s statements, but denied that he had violated the attorney-client privilege.

See id. at 63-64.

      Fourth, the prosecutor suggested that Mr. Danzig had been told by some

witnesses that Hollywood Pavilion was paying recruiters to refer patients. Mr.


                                          6
              Case: 16-17347     Date Filed: 01/08/2019   Page: 7 of 20


Danzig, however, denied that he had received such information, and rejected any

accusation that he had written false reports of his interviews with witnesses. See id.

at 65-66.

      Fifth, the prosecutor suggested that Mr. Danzig and his clients had failed to

produce documents requested by subpoenas issued by the Inspector General of

Health and Human Services.         Mr. Danzig explained that prior counsel was

responsible for gathering documents that were responsive to the subpoena, and that

by the time he started searching for such documents, the government executed a

search warrant at Hollywood Pavilion and took everything. See id. at 64-68. In a

set of related questions, the prosecutor suggested that Mr. Danzig and his clients also

failed to turn over all responsive documents requested by grand jury subpoenas. Mr.

Danzig acknowledged that some documents may not have been turned over, but said

that he was unaware of their existence at the time. See id. at 71-74.

      Sixth, the prosecutor suggested that Mr. Danzig had violated an order of a

magistrate judge. The prosecutor asked Mr. Danzig if he was present at Ms. Kallen-

Zury’s pretrial detention hearing before a magistrate judge (who was, of course, not

presiding over Ms. Foster’s criminal trial), and whether the magistrate judge had told

Ms. Kallen-Zury not to have contact with any Hollywood Pavilion employees. Mr.

Danzig said he was present and remembered the admonition. See id. at 74. The

prosecutor then asked Mr. Danzig if he and Ms. Kallen-Zury had met with a


                                          7
                Case: 16-17347       Date Filed: 01/08/2019       Page: 8 of 20


Hollywood Pavilion employee two weeks later. Mr. Danzig answered affirmatively

but explained that the meeting did not violate the magistrate judge’s order because

the employee’s attorney knew about the meeting. See id. 1

       Seventh, the prosecutor suggested that Mr. Danzig was covering up criminal

conduct.     The prosecutor asked Mr. Danzig if he had recommended to the

Department of Justice that it should not commence any criminal prosecutions against

Hollywood Pavilion and Ms. Kallen-Zury. When Mr. Danzig said he had done so

in an attempt to zealously represent and advocate on behalf of his clients, the

prosecutor then asked him whether he was aware that “multiple people have been

convicted who worked at Hollywood Pavilion[.]” Id. at 80. Ms. Foster objected on

relevance grounds, and a co-defendant requested a curative instruction. See id.

Before Mr. Danzig could answer the question, the district court asked for the jury to

be excused for its morning recess and heard argument from counsel about the

question. During the discussion, the prosecutor and the district court pointed out

that the jury already knew, through other testimony, that Ms. Kallen-Zury and others

had already been convicted for their roles in the scheme. See id. at 83-85. At the

end, the district court asked the prosecutor to rephrase his question to Mr. Danzig.

See id. at 85, 88.

1
  Up to this point, Ms. Foster did not object to these questions in terms of substance. There were
some objections, but they were generally in the nature of requesting that Mr. Danzig be allowed
to answer the questions posed to him.

                                                8
              Case: 16-17347     Date Filed: 01/08/2019   Page: 9 of 20


      After the recess, the prosecutor asked Mr. Danzig whether his investigation of

Hollywood Pavilion had been thorough and complete. Mr. Danzig responded that

he and his firm had done what they believed was necessary to respond to the

government’s concerns and make a convincing argument that civil and criminal

charges should not be pursued. See id. at 91-92. The prosecutor, over defense

objections, then asked Mr. Danzig if subsequent guilty pleas would change his mind

about the investigation being thorough and complete. He said that he was not sure,

and that “the fact that someone was convicted” did not “negate[ ] the work that we

did[.]” Id. at 92.

      The prosecutor then questioned Mr. Danzig about his statement in a letter to

the government that a man named Keith Humes was never paid kickbacks to send

patients to Hollywood Pavilion. Mr. Danzig acknowledged that Mr. Humes had pled

guilty and was cooperating with the government. See id. at 94-95. When the

prosecutor asked Mr. Danzig if he got it wrong, Ms. Foster objected and reserved a

motion. The district court denied the motion. See id. at 95.

      The cross-examination then turned to a meeting with DOJ attorneys in

Washington, D.C., in January of 2013. An FBI agent—Agent David Ceron—was

also in attendance. The prosecutor asked Mr. Danzig if the purpose of having an

agent at the meeting was for the purpose of having that agent testify later if a person

at the meeting made false statements. Mr. Danzig agreed that this was a reason to


                                          9
              Case: 16-17347     Date Filed: 01/08/2019     Page: 10 of 20


have an agent at a meeting. See id. at 97-98. Not satisfied, the prosecutor then asked

Mr. Danzig if he knew that an agent was at that meeting “to make sure that the

statements you [Mr. Danzig] made during that meeting were truthful and accurate[.]”

Mr. Danzig responded that the meeting was held because DOJ attorneys had falsely

accused him and his firm of obstruction of justice in a letter. Mr. Danzig and his

firm asked for the meeting to speak to a supervisor. See id. at 98-100. When the

prosecutor asked Mr. Danzig again whether he knew that the agent was there “to

memorialize and be a witness to further false statements that you [Mr. Danzig] made

in obstruction of justice,” Mr. Danzig said he did not know. See id. at 99.

      At that point the cross-examination ended.

      On redirect examination by counsel for a co-defendant, Mr. Danzig explained

that Ms. Kallen-Zury obtained separate counsel when the government indicated it

might pursue criminal charges against her, that clients had not always told him the

entire truth, and that attorneys act as advocates for their clients and try to present the

facts in the “best possible light,” and discussed some of the letters he wrote to DOJ

(including one in which he stated that Mr. Humes’ activities might fit within certain

exemptions under federal law). See id. at 103, 106, 112, 113-19.

      On redirect examination from Ms. Foster, Mr. Danzig testified that he had

gone to Harvard and taught in a public school, and that he had taken a pay cut to go

to the U.S. Attorney’s Office from private practice. See id. at 121-22. He also


                                           10
             Case: 16-17347     Date Filed: 01/08/2019    Page: 11 of 20


explained that the HHS subpoenas had been issued at a time when prior counsel

represented Hollywood Pavilion, that he and his firm did not duplicate all of the

work that prior counsel had done because it would have been prohibitively

expensive, and that his firm was negotiating with DOJ about some subpoenas when

the search warrant was executed (and therefore he did not have the chance to produce

the requested documents). See id. at 122-26. After a sidebar discussion, Mr. Danzig,

in response to a series of questions from Ms. Foster, testified that he and his firm did

not obstruct justice or tell employees of Hollywood Pavilion not to speak to the FBI,

and that it was the employees’ decision as to whether to speak to the FBI. See id. at

130-31. Mr. Danzig also said that the heavy-handed tactics of the government would

probably scare people not familiar with the legal system. See id. at 132. Finally,

Mr. Danzig said he was telling the truth when he testified that Ms. Foster would not

help him when he called her in 2008 because she hated Ms. Kallen-Zury. See id. at

133.

       Following another sidebar, in which the government asked for permission to

conduct recross-examination, the district court instructed the jury as follows: “The

fact, ladies and gentlemen, that other witnesses may have pleaded guilty or been

found guilty of an offense is not evidence of the guilt of any other person.” Id. at

135.




                                          11
             Case: 16-17347     Date Filed: 01/08/2019    Page: 12 of 20


      On recross, Mr. Danzig said that, at a pretrial conference for Ms. Kallen-

Zury’s criminal case, the prosecutor had made statements about him (concerning the

subpoena and suggesting obstruction) that were false. See id. at 137. The prosecutor

then followed up with this question: “And the court in that case [the magistrate

judge] did not dispute the allegations that I made about your obstruction, did they,

at that time?” Id. Mr. Danzig explained that he had not been in court to be able to

respond. Id. Ms. Foster objected, on the ground that the magistrate judge was not

adjudicating any possible obstruction issues at the hearing, but the district court

overruled the objection. Id. Mr. Danzig again explained that he “wasn’t present in

the courtroom to respond.” Id. at 138. The prosecutor doubled down on the issue,

asking this follow-up question: “[B]ut you know it happened because you ended up

coming down to Miami, and the [c]ourt wanted further investigation into your

obstruction after my comments about it to the [c]ourt, correct?” Id. Mr. Danzig

replied: “No. I don’t believe the [c]ourt wanted further investigation. You made

false statements regarding the subpoena issue[.]” Id. Undaunted, the prosecutor

pressed ahead again: “Mr. Danzig, the fact that the [c]ourt entertained that discussion

and had follow-up shows that my allegations of your obstruction, which you object

to, were not demonstrably false, correct?” Ms. Foster objected, the district court

sustained the objection, and Mr. Danzig did not answer the question. See id. With

that, Mr. Danzig’s testimony ended.


                                          12
             Case: 16-17347     Date Filed: 01/08/2019    Page: 13 of 20


                                          II

      We generally review claims of prosecutorial misconduct de novo. See United

States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006). To prevail on her claim, Ms.

Foster must show that the prosecutor made improper remarks that prejudicially

affected her substantial rights. See United States v. Eyster, 948 F.2d 1196, 1206

(11th Cir. 1991). “A defendant’s substantial rights are prejudicially affected when

a reasonable probability arises that, but for the remarks, the outcome of the trial

would be different.” United States v. Osmakac, 868 F.3d 937, 957 (11th Cir. 2017).

A “reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Eyster, 948 F.2d at 1207 (internal citation and quotations omitted)

                                               III

      Ms. Foster urges us to reverse her conviction based on the prosecutor’s

inappropriate cross-examination of Mr. Danzig. According to Ms. Foster, the

prosecutor’s questions were improper because they relied on evidence not before the

jury, and because they placed the veracity of the prosecutor and the imprimatur of a

magistrate judge in another proceeding against the credibility of Mr. Danzig. Ms.

Foster asserts that this misconduct affected her substantial rights because Mr.

Danzig’s testimony was central to her withdrawal defense. According to Ms. Foster,

Mr. Danzig’s testimony that she refused to assist co-conspirators in their defense

against potential criminal charges was itself an act of withdrawal, which, if believed,


                                          13
             Case: 16-17347    Date Filed: 01/08/2019   Page: 14 of 20


corroborated her 2005 resignation from Hollywood Pavilion and her 2009 interview

with the FBI as acts of withdrawal. Ms. Foster asserts that the government’s

improper cross-examination of Mr. Danzig was the entirety of the government’s

challenge to her second instance of withdrawal.

      The government responds that the prosecutor acted properly because defense

counsel had opened the door to this line of questioning, and because the prosecutor

had a good faith factual basis to inquire about possible obstruction. The government

contends that such examination was permissible because it was meant to undermine

Mr. Danzig’s credibility. The government also argues that any error was harmless

because Mr. Danzig’s testimony was insufficient to establish withdrawal and added

little, if any, support for Ms. Foster’s other theories of withdrawal. Finally, the

government argues that any potential error was remedied by the district court’s jury

instruction that “anything the lawyers say is not evidence[.]” D.E. 336 at 2.

                                              A

      It is expected that the government will try to impeach a defense witness and,

in doing so, may sometimes ask the witness about involvement in improper or illegal

behavior. For example, it was appropriate for the prosecutor here to ask Mr. Danzig

about documents that he did not produce that were responsive to a grand jury

subpoena, to challenge Mr. Danzig’s opinion that a criminal investigation into




                                         14
             Case: 16-17347    Date Filed: 01/08/2019   Page: 15 of 20


Hollywood Pavilion was not warranted, and to question Mr. Danzig about possible

obstructive behavior. The prosecutor crossed the line, however, in several respects.

      First, the prosecutor stated that an FBI agent attended a meeting to document

Mr. Danzig’s false statements and obstruction. The prosecutor asked Mr. Danzig

whether he knew that the agent was present “to memorialize and be a witness to

further false statements that you [Mr. Danzig] made in obstruction of justice.” D.E.

358 at 99. This was inappropriate. It is improper for a prosecutor to “make[ ] a

statement which could be construed by the jury as implying that he has additional

reasons for knowing” whether a witness is telling the truth or not. See United States

v. Lamerson, 457 F.2d 371, 372 (5th Cir. 1972).

      Second, the prosecutor asked Mr. Danzig whether a magistrate judge “did not

dispute the allegations that I made about your obstruction[.]” D.E. 358 at 137. In

effect, the prosecutor alluded to evidence that was not before the jury—a magistrate

judge’s purported view of the government’s accusations—to bolster his personal

opinion that Mr. Danzig was lying and had, in fact, committed obstruction. This

too was improper. See, e.g., Hall v. United States, 419 F.2d 582, 586–87 (5th Cir.

1969) (holding that a prosecutor providing his opinion regarding a witness’ integrity

is improper). As the Supreme Court has observed, a “prosecutor’s opinion carries

with it the imprimatur of the Government and may induce the jury to trust the

Government’s judgment rather than its own view of the evidence.” United States v.


                                         15
              Case: 16-17347      Date Filed: 01/08/2019    Page: 16 of 20


Young, 470 U.S. 1, 18–19 (1985). By stating that he had personally accused Mr.

Danzig of obstruction in a separate proceeding and suggesting that he (the

prosecutor) had correctly assessed Mr. Danzig’s conduct, the prosecutor acted

improperly. Cf. Eyster, 948 F.2d at 1207 (concluding that prosecutor committed

misconduct by vouching for a government witness in suggesting that inconsistencies

in the witness’ testimony could be explained by a typographical error where there

was no evidence to support that theory).

       Third, the prosecutor went even further, placing the imprimatur of a

magistrate judge on his accusations of obstruction against Mr. Danzig. Several times

in his questions on recross-examination, the prosecutor stated that a magistrate judge

had found credible his accusations of obstruction against Mr. Danzig. For example,

the prosecutor said that the judge “wanted further investigation into [Mr. Danzig’s]

obstruction.” D.E. 358 at 138. The prosecutor not only injected his personal beliefs

about Mr. Danzig’s credibility into the trial, but he also used the asserted opinion of

a magistrate judge—on which no admissible evidence was presented—to bolster his

own accusations against Mr. Danzig. We agree with our sister circuits that invoking

the authority of a judge to further tip the scales in favor of the prosecutor’s credibility

or the government’s case is improper. See United States v. Melendez, 57 F.3d 238,

240–41 (2d Cir. 1995) (holding that it is clearly improper for the government to state

that the trial judge knows that a cooperating witness is telling the truth); United


                                            16
             Case: 16-17347      Date Filed: 01/08/2019   Page: 17 of 20


States v. Harlow, 444 F.3d 1255, 1266 (10th Cir. 2006) (holding that it is improper

for the government to argue that a judge signed an order approving a sentence

reduction of a cooperating witness and therefore personally approved the credibility

of the witness); United States v. Smith, 962 F.2d 923, 934 (9th Cir. 1992) (holding

that it is improper for a prosecutor to align himself with the court to bolster the

credibility of the government and its witnesses).

      That the defense may have opened the door to some lines of inquiry, or that

the prosecutor may have had a good faith factual basis to inquire about possible

obstruction, is not determinative. Opening the door to a line of cross-examination—

for example, the thoroughness of Mr. Danzig’s internal investigation—is not a

license to engage in improper conduct. Similarly, we reject the government’s

argument that the questions were permissible because they implicated the Mr.

Danzig’s credibility rather than Ms. Foster’s guilt. See United States v. Crutchfield,

26 F.3d 1098, 1101, 1103 (11th Cir. 1994) (reversing conviction based, in part, on

improper impeachment of defense witness). As a defense witness, Mr. Danzig was

called to provide testimony to support Ms. Foster’s withdrawal defense. Improper

attacks on a defense witness’ credibility may, in some situations, strike at the jugular

of the defense’s case. See Davis v. Zant, 36 F.3d 1538, 1550 n.17 (11th Cir. 1994)

(“[P]rosecutorial misconduct is least acceptable under the Constitution when aimed

[at] the core of the defense’s case.”).


                                          17
             Case: 16-17347     Date Filed: 01/08/2019   Page: 18 of 20


                                                B

      The next step in our analysis requires us to determine whether the improper

remarks affected Ms. Foster’s substantial rights. We make this determination in the

context of the entire trial and in light of curative instructions. See Osmakac, 868

F.3d at 957. We consider (1) the degree to which the challenged remarks have a

tendency to mislead the jury and to prejudice the accused, (2) whether they are

isolated or extensive, (3) whether they were deliberately or accidentally placed

before the jury, and (4) the strength of the competent proof to establish the guilt of

the accused. See Davis, 36 F.3d at 1549.

      Ms. Foster asserts that the improper statements by the prosecutor unfairly

prejudiced her withdrawal defense and warrant a new trial. “Upon joining a criminal

conspiracy, a defendant’s membership in the ongoing unlawful scheme continues

until [s]he withdraws.” United States v. Bergman, 852 F.3d 1046, 1061 (11th Cir.

2017) (internal quotations omitted).       To establish a withdrawal defense, “the

defendant must prove that [s]he undertook affirmative steps, inconsistent with the

objects of the conspiracy, to disavow or to defeat the conspiratorial objectives, and

either communicated those acts in a manner reasonably calculated to reach h[er] co-

conspirators or disclosed the illegal scheme to law enforcement authorities.” Id. at

1061–62 (emphasis in original) (internal quotations omitted).         Merely ending




                                           18
             Case: 16-17347     Date Filed: 01/08/2019   Page: 19 of 20


participation in a conspiracy is not enough to establish the defense of withdrawal.

See id. at 1062.

      On balance, we conclude that the prosecutor’s improper comments did not

prejudicially affect Ms. Foster’s substantial right to a withdrawal defense. There is

no doubt that Mr. Danzig supported Ms. Foster’s withdrawal defense; he testified

that she refused to cooperate with his internal investigation of Hollywood Pavilion

when he called her in 2008. See United States v. Arias, 431 F.3d 1327, 1341 (11th

Cir. 2005) (holding that notification of withdrawal from a conspiracy can be made

in appropriate circumstances through a third-party if it is reasonably calculated to

reach members of the conspiracy). But Mr. Danzig explained that Ms. Foster told

him that she did not want to help because she hated Ms. Kallen-Zury. Given that

explanation by Ms. Foster, the jury could have seen her refusal to cooperate as based

on a personality conflict and individual animus as opposed to disassociation with the

illegal schemes at Hollywood Pavilion. As the government puts it, Ms. Foster’s

refusal to cooperate was “ambiguous at best.” Br. for Appellee at 27. This

conflicting testimony from Mr. Danzig, coupled with the additional fact that, as we

determined in Ms. Foster’s prior appeal, “there was substantial evidence from which

a reasonable jury could find that Foster had not withdrawn from the conspiracies

more than five years before the indictment,” Foster, 668 F.App’x at 882, provides

no basis for us to disturb the judgment of the district court. Mr. Danzig’s testimony,


                                         19
                Case: 16-17347        Date Filed: 01/08/2019        Page: 20 of 20


while it lent some support to Ms. Foster’s withdrawal defense, did not establish it.

Thus, it is highly unlikely that the improper remarks by the prosecutor “misled the

jury” or actually “prejudice[d] the accused.” Davis, 36 F.3d at 1549.2



                                                 IV

       Ms. Foster’s convictions are affirmed.

       AFFIRMED.




2
 Ms. Foster also argues that the government improperly asked some of the testifying co-
defendants/co-conspirators themselves about their guilty pleas related to health care fraud and
kickbacks at Hollywood Pavilion. Ms. Foster did not object when those questions were asked, so
our review is for plain error. See United States v. Sosa, 777 F.3d 1279, 1294 (11th Cir. 2015).
Our review leads us to conclude that there is no plain error. Although a co-defendant’s guilty plea
cannot be used as substantive evidence of another’s guilt, the government may disclose the guilty
pleas of testifying witnesses to blunt the impact of expected attacks on their credibility. Compare
United States v. King, 505 F.2d 602, 607 (5th Cir. 1974), with United States v. Countryman, 758
F.2d 574, 577–78 (11th Cir. 1985). Moreover, the guilty plea of one co-defendant (Mr. Humes)
was brought out by counsel for one of the co-defendants during the cross-examination of a case
agent. Finally, the district court instructed the jury several times that the guilty plea of one person
is not evidence of the guilt of anyone else. See United States v. Carrazana, 921 F.2d 1557, 1568
(11th Cir. 1991) (“In the absence of aggravated circumstances, a cautionary instruction directing
the jury not to consider a guilty plea as substantive evidence of guilt will sufficiently cure any
potential for prejudice to the defendant on trial”).
                                                  20